UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 05-1315



PATRICIA D. TEAL,

                                             Plaintiff - Appellant,

          versus


MOZELLE SINGLETON; MALCOLM ELLIOTT; WENDY
HELMS; JOHN E. POTTER, Postmaster General,
United States Postal Service,

                                            Defendants - Appellees.


                             No. 05-1316



PATRICIA TEAL,

                                             Plaintiff - Appellant,

          versus


JOHN E. POTTER, Postmaster General of the
United States Postal Service Agency; MARTY
GERR; KELLY WALSH; ARDINE HARLEY; WENDY HELMS;
REGINA MILLER; JIM VON CANON; SHARON BYRD;
MALCOLM ELLIOTT; ROGER PARKER,

                                            Defendants - Appellees.


Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Graham C. Mullen, Chief
District Judge. (CA-03-603; CA-03-604)
Submitted:   May 12, 2005                     Decided:   May 17, 2005


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Patricia D. Teal, Appellant Pro Se. Paul Bradford Taylor, OFFICE
OF THE UNITED STATES ATTORNEY, Asheville, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           In these consolidated appeals, Patricia D. Teal, a former

United States Postal Service (USPS) employee, appeals a district

court order granting defendant’s motion to dismiss for failure to

exhaust her administrative remedies and a district court order

granting defendant’s motion to dismiss for failure to timely file

suit in her employment discrimination and retaliation actions under

Title VII of the Civil Rights Act of 1964, as amended, and the Age

Discrimination in Employment Act.       We find the district court

correctly dismissed No. 05-1315 on the ground that Teal failed to

file suit within ninety days of receipt of the Equal Employment

Opportunity Commission’s (EEOC) right-to-sue letter. See 42 U.S.C.

§ 2000e-16(c) (2000).    We also find the district court correctly

dismissed No. 05-1316 on the ground that Teal failed to timely

exhaust her administrative remedies by failing to file an appeal to

the EEOC of the USPS’s decision within thirty days.   See 29 C.F.R.

§ 1614.402(a).    Accordingly, we affirm both orders for the reasons

stated by the district court. See Teal v. Singleton, No. CA-03-603

(W.D.N.C. Feb. 1, 2005); Teal v. Potter, No. CA-03-604 (W.D.N.C.

Jan. 31, 2005).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid in the decisional

process.

                                                           AFFIRMED


                                - 3 -